DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse the following species in the response filed 9/13/2022: (1) cancer; (2) CD40L; (3) cancer neoepitope; (4) IL-15 super agonist; and (5) PD-1 checkpoint inhibitor.
Claims 22-40 are under consideration.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/366, 838 and 62/262,867, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims are drawn to treating a patient without reciting what is being treated.  Therefore, the breadth of the claims encompasses treating a patient having any disease, disorder, condition, or no disease at all.  Provisional Applicant Nos. 15/366,838 and 62/262,867 limit their description to the treatment of cancer, neoplastic disease, a tumor, cancer immunotherapy.  As such, for the exception of prior art describing cancer or tumor treatment, the claims are denied benefit of the provisional applications’ earlier filing dates.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(1) Claims 22-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to treating a patient without reciting what is being treated.  Therefore, the breadth of the claims encompasses treating a patient having any disease, disorder, condition, or no disease at all.  In other words, the treatment is a genus encompass treatment of anything, any disorder, any disease, any condition, or just treating a healthy patient.
In analyzing whether the written description requirement is met for genus, such as treatment of any disease or no disease, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  The specification describes that the field of the invention is a treatment of neoplastic disease, cancer, a tumor, and cancer immunotherapy (p. 1-3 [0002]-[00010]).  The specification does not describe any other species of disease, conditions, or disorders that can be treated.  However, the breadth of the genus of treatment is vastly large any more diverse the one species of neoplastic diseases/cancer.  A disclosure of one disease treatment species, cancer, does not represent an adequate disclosure of the complete structure of  such a vastly broad genus as any disease, disorder, or condition treatment.  Therefore, the specification fails to provide adequate written description of a representative number of species to describe the complete structure of the genus.
Also, when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The majority of the specification focuses on a genetically engineered NK cell comprising introduced genetic elements that target cancer or tumors.  Thus the specification solely provides a structural-functional relationship of a NK cell genetically tailored to target and elimination cancer cells, thus cancer/tumor/neoplastic disease.  The specification does not provide any structural-functional relationship to any other disease treatments or genetically engineered cells being capable of treating any other disease or no disease at all.  Thus the specification fails to describe other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus as required.  
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, treatment of any disease, disorder, condition, or no disease at all, has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, treatment of any disease, disorder, condition, or no disease at all, at the time the application was filed.

(2) Claim 25 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
	The invention of claim 2 appears to employ specific biological matter, a cell of ATCC Deposit No. PTA=6670. Since the cell is essential to the claimed invention, they must be obtained by a repeatable method set forth in the specification or otherwise readily available to the public.  If the cell is not so obtainable or available, the requirements of 35 U.S.C.§ 112 may be satisfied by a deposit of the cell.  The specification does not disclose a repeatable process to obtain the cell and it is not apparent if the cell is readily available to the public.  It is noted that Applicant recites a deposited cell, but there is no indication in the specification of public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over her or her signature and registration number, stating that the specific cell has been deposited under the Budapest Treaty and that the cell will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over her or her signature and registration number, showing that:
	(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained I a public depository for a period of 30 years or 5 years after the last request or the effective life of the patent, whichever is longer;
	(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R.§ 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
	Applicant’s attention id directed to M.P.E.P §2411.05, as well as to 37 C.F.R.§ 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  Finally, Applicant is advised that the address for the ATCC has recently been changed, and that the new address should appear in the specification.  The new address is:
American Type Culture Collection
10801 University Boulevard
Manassas, VA 20110-2209
Applicant is cautioned the deposit requirement remains even if the deposit number in the claims is changed to match that disclosed. The reasoning is the same. Claim 25 requires a specific cell, which can only be obtained from applicant. 

Examiner’s Comment
	Claims appear to be free of the prior art.  The closest prior art is 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632